Citation Nr: 0113513	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 26, 1995 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from July 1951 to March 1953.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO) July 1997 rating decision which granted TDIU, 
effective June 26, 1995, the date the schedular criteria 
therefor had been met.

By rating decision in April 1993, the RO granted service 
connection for the veteran's poliomyelitis residuals 
affecting her right and left lower extremities (effective 
March 17, 1992); disability affecting each extremity was 
assigned a 20 percent rating, for a combined rating of 40 
percent.  By rating decision in July 1996, the RO granted 
service connection for poliomyelitis residuals affecting her 
right and left upper extremities (effective June 26, 1995); 
disability affecting each upper extremity was assigned a 20 
percent rating; the combined rating of her overall disability 
from poliomyelitis residuals was assigned a 70 percent 
rating, effective June 26, 1995.  The veteran perfected a 
timely appeal regarding the adequacy of the ratings assigned 
her service-connected poliomyelitis residuals (that matter 
was resolved by Board decision in September 1998), but she 
did not initiate an appeal relative to the effective dates of 
the award of service connection for disability affecting each 
extremity.  Thus, the only matter remaining on appeal before 
the Board is as listed on the title page above (see also 
veteran's June 1999 letter to the RO, acknowledging that the 
earlier effective date of entitlement to TDIU was the only 
issue remaining on appeal).

In October 2000, the Board remanded this case to the RO for 
the scheduling of a Travel Board hearing, pursuant to the 
veteran's request, which was held in December 2000.



FINDINGS OF FACT

1.  Service connection for poliomyelitis residuals has been 
in effect since August 3, 1956, the intial disability rating 
was 10 percent.  

2.  On March 17, 1992, the veteran filed a claim of an 
increased rating of the service-connected poliomyelitis 
residuals.  

3.  By April 1993 RO rating decision, service connection was 
granted for poliomyelitis residuals affecting her right and 
left lower extremities, effective March 17, 1992; disability 
of each lower extremity was assigned a 20 percent rating, for 
a 40 percent combined rating of her overall service-connected 
poliomyelitis residuals.

4.  By July 1996 RO rating decision, service connection was 
granted for poliomyelitis residuals affecting the veteran's 
right and left upper extremities, effective June 26, 1995; 
disability of each upper extremity was assigned a 20 percent 
rating; a 70 percent combined rating was assigned her overall 
service-connected disability, effective from the date of the 
award of service connection for right and left upper 
extremity disabilities.

5.  By July 1997 rating decision, the RO granted TDIU, 
effective June 26, 1995, the date the schedular criteria 
therefor had been met.

6.  The medical evidence of record establishes that the 
veteran was unemployable due to her service-connected 
disability, without regard to her nonservice-connected 
disabilities, as of August 31, 1993.



CONCLUSION OF LAW

The criteria for an effective date of August 31, 1993, for 
the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 
3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and her 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
file, the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of this appeal.  
Specifically, the Board finds that the statement of the case 
and December 2000 Travel Board hearing, provided both the 
veteran and her representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notified the veteran and her representative of the 
evidence necessary to substantiate her claim.  Additionally, 
the Board finds that the duty to assist provided under the 
new law at § 5103A has also been fulfilled as all evidence 
and records identified by the veteran as plausibly relevant 
to her pending claim have been collected for review.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

VA will grant a total disability rating for compensation 
purposes based on individual unemployability when the medical 
evidence shows that the veteran is precluded from obtaining 
or maintaining gainful employment consistent with her 
education and occupational experience by reason of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2000).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, it was indicated 
that there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
It is further noted that the Board is bound in its decisions 
by the regulations, the Secretary's instructions and 
precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  The VA General Counsel 
concluded that controlling VA regulations generally provide 
that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991), 
57 Fed. Reg. 2,317 (1992).

In determining whether the veteran is entitled to TDIU, 
neither her nonservice-connected disabilities nor her age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a).  

In cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
entitlement to TDIU will be considered on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2000).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2000).

Historically, service connection for residuals of 
poliomyelitis was granted by RO rating decision in October 
1956, effective August 3, 1956, and a noncompensable rating 
was assigned.  By rating decision in March 1999, the RO 
determined that the October 1956 rating decision was clearly 
and unmistakably erroneous by assigning the service-connected 
poliomyelitis residuals a noncompensable rating; consistent 
with the pertinent rating criteria in effect in October 1956 
and pursuant to 38 C.F.R. § 3.105(a), the disability was 
assigned a 10 percent rating, from the effective date of the 
award of service connection therefor. 

On March 17, 1992, the veteran filed a claim of an increased 
rating for the service-connected poliomyelitis residuals or 
post polio syndrome (PPS), theretofore rated 10 percent 
disabling.  The increased rating claim was denied by RO 
rating decision in April 1992, resulting in a timely appeal 
to the Board.  

By Hearing Officer decision in April 1993, service connection 
was granted for PPS affecting the veteran's right and left 
lower extremities. The RO set an effective date of March 17, 
1992 (the date of receipt of her increased rating claim), 
assigning each extremity a 20 percent rating; a combined 40 
percent rating was assigned.

By rating decision in July 1996, the RO granted service 
connection for PPS affecting the veteran's right and left 
upper extremities, effective June 26, 1995, assigning each 
extremity a 20 percent rating; the overall rating of her PPS 
was increased from 40 to 70 percent (based on the rating of 
each of her extremities).  However, as she previously 
perfected an appeal to the Board regarding the adequacy of 
the ratings assigned her service-connected PPS (but she did 
not perfect a timely appeal relative to the matters of 
effective dates earlier than March 1992 for the award of 
service connection for PPS affecting the lower extremities, 
or earlier than June 1995 for the award of service connection 
for PPS affecting her upper extremities), her appeal 
continued on to the Board.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993), holding that, in an increased rating claim, the 
veteran is presumed to be seeking the maximum available 
benefit.  The increased rating claims were denied by Board 
decision in September 1998.

By rating decision in July 1997 (here on appeal), the RO 
granted the veteran's TDIU claim, effective June 26, 1995, 
the date the schedular criteria therefor had been met.  See 
38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b) identified above, the RO 
referred the veteran's TDIU claim to the Director of 
Compensation and Pension Service for determination whether 
the criteria of entitlement to TDIU had been met on any date 
between March 17, 1992 (the date of receipt of her increased 
rating claim) and June 26, 1995 (the effective date of award 
of TDIU), on extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).

By March 1998 decision, the Director of Compensation and 
Pension Service determined that award of TDIU on 
extraschedular basis, prior to June 26, 1995, was 
unwarranted.  It was determined that although the entirety of 
the evidence of record indicated that the veteran may have 
indeed been unable to pursue gainful employment prior to June 
26, 1995, such impairment was related to a combination of her 
service-connected and nonservice-connected disabilities.

In numerous written correspondence to the RO and to the 
Board, in her June 1995 formal TDIU application (VA Form 21-
8940), as well as at her December 2000 Travel Board hearing, 
the veteran repeatedly indicated that she has been unable to 
pursue substantially gainful employment since 1992, claiming 
that inability to work was caused solely by her service-
connected poliomyelitis residuals, without regard to any 
nonservice-connected disability.  She indicated that her 
service-connected disability has been productive of chronic 
fatigue, joint and muscle pain (reportedly involving all 
muscle groups), weakness, and lack of endurance.  

In support of her claim, the veteran submitted copies of 
numerous clinical studies and medical treatise articles 
describing, in general terms, the nature and severity of 
impairment of persons affected by PPS.  

The evidence in this case indicates that the veteran earned a 
college degree in nursing (she reportedly had 3 years of 
college education).  Prior to 1992, when she reportedly 
became too disabled to work, she had a history of employment 
as a nurse, as a receptionist, and as self-employed teddy-
bear designer/entrepreneur.  

VA and private medical records from December 1979 to October 
1995 document intermittent treatment for numerous symptoms 
and impairment, including headaches, pain, fatigue, numbness, 
and weakness involving various parts of the veteran's body 
(including the arms, legs, thoracic and lumbosacral spine, 
neck, and hips).  On numerous occasions during the treatment, 
the presence of arthritis of various parts of the body, as 
well as neurological impairment (requiring surgeries 
involving her elbow and wrist), were shown.  During the 
course of treatment, some but not all of her symptoms and 
impairment were attributed to her poliomyelitis residuals.  
In November 1986, she was involved in a motor vehicle 
accident, sustaining injuries to her spine (requiring 
cervical spine surgeries in December 1987 and March 1989), 
and resulting in pain and impairment involving the entire 
spine and shoulders, and frequently recurrent headaches.  In 
August 1991, a private physician indicated that he treated 
her since June 1987, due to neck, shoulder, and lower 
thoracic spine pain (including C4-5 fusion and arthritis).  
He indicated that her "combined muscular skeletal problems" 
were productive of "significant" limitation of her physical 
capability.  In the physician's opinion, she was unable to 
work on a full time basis, and her activity restriction was 
deemed permanent (and would require medical treatment into 
"indefinite future").  In June 1992, she reported 
headaches, neck and shoulder pain, and back pain, noting that 
some of her symptoms had their onset following motor vehicle 
accident in 1986, and some of the others were related to her 
history of polio; she noted that she stopped working in April 
1992, when her headaches became "daily."  In February 1994, 
another physician indicated that the veteran was "unable to 
be regularly employed due to [PPS]."

On private medical examination in August 1992, the veteran 
indicated that she had PPS, suggesting that it was manifested 
by fatigue, "significant" low back pain, and muscle aches 
(primarily involving the lower extremities), impairing her 
ability to perform essentially any type of activity; 
reportedly, such symptoms intensified in the past 6-9 months.  
She reported having been involved in a motor vehicle accident 
4-5 years earlier, injuring her neck and requiring cervical 
spine fusion surgery; she felt that the impairment involving 
low back and lower extremities, as well symptoms of fatigue, 
were not related to that accident.  The examiner's clinical 
impression was that the veteran's fatigue and muscle pain 
were related to PPS.

On VA neurological examination in December 1992, performed to 
determine the nature and severity of impairment associated 
with the veteran's PPS, and to distinguish between her 
service-connected and nonservice-connected symptoms and 
impairment, the veteran reported increasing pain, fatigue, 
and weakness involving her lower extremities, back, neck, and 
shoulders.  On examination, the examiner opined that the 
veteran's PPS accounted for her lower extremities symptoms; 
her "mild" lower extremities weakness appeared to be the 
main residual of her polio, and her pain, fatigue, and 
fluctuating weakness were the main manifestation of her PPS.  
The examiner opined that the veteran's headaches, cervical 
pain, and impairment of the shoulders were not related to her 
PPS representing, more likely, a manifestation of her prior 
surgeries and/or trauma (sustained in the motor vehicle 
accident).  He opined that her functional impairment was in 
the performance of activities requiring endurance, but the 
effect of PPS on her industrial capacity could not be 
quantified because her capacity depended on her subjective, 
fluctuating symptoms; jobs not requiring prolonged endurance 
were preferable over jobs that required such endurance.

In a statement dated August 31, 1993, a VA physician 
indicated that he treated the veteran since early 1992 due to 
a "variety of conditions including post polio syndrome;" 
reportedly, she had severe chronic pain and received regular 
medical treatment and therapy.  The physician indicated that, 
on a "good day," the veteran was able to walk with minimal 
pain but, on a "bad day," any activity was a challenge.  In 
his opinion, she would "never again be able to maintain 
long-term employment, even at a desk, because of her 
condition."

On VA orthopedic and neurological examinations in June 1996, 
including a review of the claims file in conjunction with the 
neurological examination, history referable to the veteran' 
health problems from her PPS and other causes (including her 
motor vehicle accident in 1986), as well as her employment 
history were discussed; reportedly, she was last employed in 
April 1992.  On orthopedic examination, status post polio and 
polio syndrome were diagnosed, and the examiner opined that 
the veteran was restricted (by her polio-related disability) 
to perform sedentary or light duty activities.  On 
neurological examination, the veteran indicated that she was 
unable to work due to pain and fatigue since 1992, but the 
examiner did not provide an opinion relative to her 
employability.

On VA neurological examination in January 1997, the veteran's 
extensive medical history and disability, relative to both 
her polio residuals and stemming from other causes, were 
discussed.  On examination, the examiner indicated that the 
veteran was primarily affected by her subjectively perceived 
symptoms and limitations.

Initially, the Board notes that service connection for 
poliomyelitis residuals has been in effect since August 1956; 
from the effective date of the award of service connection to 
March 16, 1992 her service-connected disability was assigned 
a 10 percent rating; from March 17, 1992 to June 25, 1995, 
the overall rating of her service-connected disability was 40 
percent (based on service-connected disability affecting her 
lower extremities, service connection for which was granted 
by RO rating decision in April 1993); effective June 26, 
1995, a 70 percent rating was assigned (based on service-
connected PPS affecting her upper extremities and the lower 
extremities; service connection for upper extremity 
disabilities was granted by RO rating decision in July 1996) 
and, effective on that date, she was awarded TDIU.

Although the veteran disagreed with the ratings assigned her 
service-connected poliomyelitis residuals by RO rating 
decisions between April 1993 and July 1996, the Board denied 
her increased rating claims by decision dated in September 
1998.  However, as the veteran only disagreed with the 
ratings assigned her disabilities but did not perfect an 
appeal relative to the effective dates of the award of 
service connection for her lower and/or upper extremities 
disabilities, the matters of effective dates earlier than 
March 1992 for the award of service connection for lower 
extremity disabilities, of earlier than June 1995 for the 
award of service connection for upper extremity disabilities, 
was not addressed by the Board in September 1998 and is 
likewise not subject to the instant appeal.  

As discussed above, the veteran's (only) service-connected 
disability, PPS, has been rated 40 percent disabling from 
March 17, 1992 to June 25, 1995; from June 26, 1995, the 
disability has been assigned a 70 percent rating.  
Accordingly, prior to June 26, 1995, the criteria warranting 
the grant of TDIU by application of 38 C.F.R. § 4.16(a) 
discussed above, were not been met.

Although the entirety of the evidence indicates that the 
veteran may indeed have been unable to work earlier than June 
26, 1995, prior to that date service connection was in effect 
only for disability involving her lower extremities.  The 
Board notes that her treating physician indicated, in a 
statement dated August 31, 1993, she was unable to work due 
to her PPS. Accordingly, resolving the benefit of the doubt 
in the veteran's favor, an effective date of August 31, 1993, 
for the award of TDIU is warranted.

The entirety of the evidence of record documents treatment 
for a multitude of symptoms and impairment beginning March 
1992 (the date of receipt of the veteran's increased rating 
claim), including her service-connected PPS.  However, such 
evidence clearly shows that the veteran had other coexisting, 
nonservice-connected disabilities (including arising from an 
apparently serious motor vehicle accident in 1986, requiring 
a series of surgeries and extensive medical treatment).  In 
August 1991, she was determined to have been unable to work, 
full-time, due to her permanent muscular skeletal disability.  

The Board stresses that the evidence, overall, indicates that 
a combination of service-connected and nonservice-connected 
disabilities may have rendered the veteran unable to work 
since 1992, but there is no indication, from any competent 
source, to the effect that her service-connected PPS rendered 
her unemployable prior to August 31, 1993. 38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 
3.400(o)(2). 









ORDER

An effective date of August 31, 1993, for the award of TDIU 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


